In an action to recover damages for a violation of Civil Rights Law § 51, the defendant appeals from a judgment of the Supreme Court, Queens County (Di Tucci, J.), entered May 26, 1989, which, after a nonjury trial, is in favor of the plaintiff and against it in the principal sum of $75,000.
Ordered that the judgment is affirmed, with costs.
In this action to recover compensatory and punitive damages premised upon a violation of Civil Rights Law § 51 (see, Beverley v Choices Women’s Med. Center, 141 AD2d 89), the trial court properly awarded the plaintiff Dr. Cordia Beverley compensatory damages in the sum of $50,000 and punitive damages in the sum of $25,000 for the publication of her picture without consent in a calendar disseminated by the defendant Choices Women’s Medical Center, Inc. (hereinafter Choices), a profit-making corporation which, among other things, performs abortions, from which it derives approximately one-half its income.
An award of damages should not be disturbed unless it shocks the conscience of the court (see, Felice v Delporte, 136 AD2d 913). Applying that standard, we conclude that the award of compensatory damages was not improper or excessive. The plaintiff testified that she suffered physical and mental injury as a result of the publication of her picture in the calendar. The plaintiff also testified as to the effect of the publication on her lifestyle and career decisions.
Furthermore, we reach the same conclusion concerning the award of punitive damages, since Choices knowingly published the plaintiffs picture in the calendar without her consent (see, Welch v Mr. Christmas, Inc., 57 NY2d 143). Lawrence, J. P., Balletta, Rosenblatt and Ritter, JJ., concur.